Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande et al. (US Pub 2016/0343666, hereinafter referred to as “Deshpande”).
Deshpande discloses the semiconductor device as claimed.  See figures 15-17 and corresponding text, where Deshpande teaches, in claim 1, a microelectronic package comprising: 
a package substrate (110) (figure 1; [0013]); a silicon bridge (150) embedded in the substrate (110) ([0013]); a first interconnect (184) having a first plurality of contacts (156) at a first location of the silicon bridge (150)  (figure 1; [0016-0017]); 
(182) having a second plurality of contacts (158) at a second location of the silicon bridge (figure 1; [0016-0017]); 
a third interconnect (182) having a third plurality of contacts (122) at a third location of the silicon bridge (figure 1; [0016-0017]); and 
an electrically conductive line (160) in the silicon bridge (150) connecting a contact (156) of the first interconnect (184), a contact (158) of the second interconnect (182), and a contact (122) of the third interconnect (182) each to each other (figure 1; [0016-0017]). 
Deshpande teaches, in claim 7, wherein the silicon bridge is embedded within the top five metal layers and wherein the first two metal layers are covered with a dielectric (figure 1; [0015-0017]). 
Deshpande teaches, in claim 8, wherein the bridge is narrower than a die attached to the second interconnect and shorter than a die attached to the first interconnect so that the area of the bridge under the first and second die is less than the area of the first and second die on the package substrate (figure 1; [0015-0017]). 
Deshpande teaches, in claim 9, wherein the electrically conductive line comprises a first line between the first die and the second die and a second line between the second die and the third die for a daisy-chained connection between the first die, the second die, and the third die (figure 1; [0015-0017]). 
Deshpande teaches, in claim 10, further comprising a second electrically conductive line in the silicon bridge connecting a second contact of the first interconnect to a second contact of the third interconnect form a daisy-chain connection topology (figure 1; [0015-0017]). 
in claim 11, further comprising a second electrically conductive line in the silicon bridge connecting a second contact of the first interconnect to a second contact of the second interconnect and a second contact of the third interconnect to form a ring connection topology (figure 1; [0015-0017]).
Deshpande teaches, in claim 12, further comprising a second line between the first die and the second die, a third line between the first die and the third die, and a fourth line between the second die and the third die for a fly-by connection between the first die, the second die, and the third die (figure 1; [0015-0017]). 
Deshpande teaches, in claim 13, further comprising a fifth line to connect to each of the interconnect areas for a control bus to each of the dies ((figure 1; [0015-0017]). 
Deshpande teaches, in claim 14, wherein the first interconnect is to couple to a host die and the second and third interconnects are to connect to slave dies (figure 1; [0015-0017]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US Pub 2016/0343666, hereinafter referred to as “Deshpande”) as applied to claim 1 above, and further in view of Karhade et al. (US PGPub 2016/0300796, hereinafter referred to as “Karhade”).
Deshpande discloses the semiconductor device as claimed. See the rejection above.
However, Deshpande fails to show, in claim 5, wherein a width of the electrically conductive line is no greater than approximately 0.2 microns. 
Deshpande teaches, in claim 5, interconnect pitches and line widths are achievable using existing silicon process technology [0018]. In addition, Deshpande provides the advantages of improving bandwidth capability and communication efficiency between microelectronic devices [0002].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein a width of the electrically conductive line is no greater than approximately 0.2 microns, in the device of Deshpande, according to the teachings of Deshpande, with the motivation of improving bandwidth capability and communication efficiency between microelectronic devices. 

 Deshpande fails to show, in claim 6, wherein the package substrate is formed of an organic material and metal layers. 
Karhade teaches, in claim 6, a similar device where the package substrate is an organic with a silicon interposer. In addition, Karhade provides the advantages of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the package substrate is formed of an organic material and metal layers, in the device of Deshpande, according to the teachings of Karhade, with the motivation of preventing electrical failure by preventing crack propagation to layers underneath.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method of manufacturing a microelectronic package, particularly characterized by forming a well in organic layers of a package substrate; placing a silicon bridge into the well; covering the silicon bridge with a dielectric, as detailed in claim 15.  Claims 16-20 depend from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Deshpande teaches, pertaining to claim 15, a method of manufacturing a microelectronic package comprising: 
forming a well in organic layers of a package substrate (figures 15-17; [0084-0093]); placing a silicon bridge into the well, the bridge having a first interconnect having a first plurality of contacts at a first location of the silicon bridge, a second interconnect having a second plurality of contacts at a second location of the silicon bridge, a third interconnect having a third plurality of contacts at a third location of the silicon bridge, and an electrically conductive line in the silicon bridge connecting a contact of the first interconnect, a contact of the second interconnect, and a contact of the third interconnect each to each other (figures 15-17; [0084-0093]); 
covering the silicon bridge with a dielectric (figures 15-17; [0084-0093]); 
forming vias through the dielectric to the first, second, and third interconnects; attaching a first die over the first interconnect to connect to the first interconnect through the respective via (figures 15-17; [0084-0093]);
attaching a second die over the second interconnect to connect to the second interconnect through the respective via; and attaching a third die over the third 
Deshpande teaches, pertaining to claim 16, further comprising applying an adhesive in the well before placing the silicon bridge (figures 15-17; [0084-0093]). 
Deshpande teaches, pertaining to claim 17, wherein attaching the first die comprises attaching the first die over the dielectric covering the silicon bridge (figures 15-17; [0084-0093]). 
Deshpande teaches, pertaining to claim 18,  a computing system comprising: a circuit board; a mass memory attached to the circuit board; and a multi-chip package attached to the circuit board and coupled to the mass memory through the circuit board, the package including a package substrate, a silicon bridge embedded in the substrate, a first interconnect coupled to a processor having a first plurality of contacts at a first location of the silicon bridge, a second interconnect coupled to a memory having a second plurality of contacts at a second location of the silicon bridge, a third interconnect coupled to a memory having a third plurality of contacts at a third location of the silicon bridge, and an electrically conductive line in the silicon bridge connecting a contact of the first interconnect, a contact of the second interconnect, and a contact of the third interconnect each to each other (figures 15-17; [0084-0093]). 
Deshpande teaches, pertaining to claim 19, wherein the processor acts as a master to the memories that are coupled to the host through the silicon bridge (figures 15-17; [0084-0093]). 
Deshpande teaches, pertaining to claim 20, further comprising a second electrically conductive line in the silicon bridge connecting a second contact of the first 

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/02/21, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande et al. (US Pub 2016/0343666, hereinafter referred to as “Deshpande”); under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US Pub 2016/0343666, hereinafter referred to as “Deshpande”) as applied to claim 1 above, and further in view of Karhade et al. (US PGPub 2016/0300796, hereinafter referred to as “Karhade”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 20, 2022